PER CURIAM.
To the board of railroad commissioners, and not to the court, is given primarily the determination of the question of the public necessity and convenience required by law for the construction of a proposed road. With a view to this duty in part, presumptively, the commissioners have been specially selected. It is significant that by section 59 of the railroad law, while provision is made for an appeal by the petitioner in case a certificate is refused, no appeal is given where, as in the case at bar, the certificate is granted. Recognizing, however, the right of review under this writ, this court has always been slow to interfere with the conclusions of the board except *199for manifest error. To sustain this writ the relators must show that the conclusions of the commissioners are wholly without support of evidence, or that the evidence so far preponderates against the facts found that, if found by a jury, this court would set aside the verdict as against the weight of evidence. Code Oiv. Proc. § 2140. The guiding rules upon the review of such verdicts are well settled, and need not here be enunciated. In the memorandum submitted by the commissioners with their report the reasons for their holdings are clearly and concisely stated. Upon a careful examination of the record, our conclusion is that the evidence does not so far preponderate against the facts found by the board as to authorize a reversal of its determination.
Determination of the board of railroad commissioners confirmed, with $50 costs and disbursements.